                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FRANCIS TEMPLIN,
    Plaintiff,

       v.
                                         FPL~
                                            r:D... , CIVIL ACTION N0.19-CV-1021
                                         MAR   l: zu·,~
ERIC J. WEAKNECHT, et al., KATE BARi:M/\N, Clerk rl<
      Defendants.         By            Oep. Cle


                                               ORDER
                              ~
       AND NOW, this       /3aay of March, 2019, upon consideration of prose Plaintiff Francis
Templin' s Motion for Leave to Proceed In Forma Pauperis (ECF No. 1), Prisoner Trust Fund

Account Statement (ECF No. 3), and Complaint (ECF No. 2), it is ORDERED that:

       1.      Leave to proceed informa pauperis is GRANTED .

       2.      Templin, #2018-2134 M-111 , shall pay the full filing fee of$350.00 in

installments, pursuant to 28 U.S.C. § 1915(b). Based on the financial information provided by

Templin, he is not assessed an initial partial filing fee. In each month when the amount in

Templin's inmate trust fund account exceeds $10.00.00, the appropriate official at the Berks

County Jail or at any other prison at which Templin may be incarcerated shall deduct from

Templin' s account, each time that Templin' s inmate trust fund account exceeds $10.00, an

amount no greater than 20 percent of the money credited to his account during the preceding

month and forward that amount to the Clerk of Court at the address provided above to be

credited to Civil Action No. 19-1021 .

       3.     The Clerk of Court is DIRECTED to send a copy of this Order to the

Superintendent of the Berks County Jail.

       4.     The Complaint is DEEMED filed.
        5.     Templin's claims against Paul Trainor, Douglas Schlegal, and John C. Flagler are

DISMISSED for the reasons set forth in the Court's Memorandum. Templin may proceed on

his Fourteenth Amendment due process claims against Sheriff Eric Weaknecht.

        6.     The Clerk of Court is specially appointed to serve a written waiver requests on

SheriffWeaknecht, pursuant to Federal Rule of Civil Procedure 4(d), to effect waiver of service.

The waiver of service request shall be accompanied by a copy of the Complaint as well as a copy

of this Order and accompanying Memorandum, and shall inform Sheriff Weaknecht of the

consequences of compliance and failure to comply with the request. The request shall allow

Sheriff Weaknecht at least 30 days from the date it is sent (60 days if addressed outside any

judicial district of the United States) to return the signed waiver. If a signed waiver is not

returned within the time limit given, the Clerk of Court shall issue a summons and transmit the

summons, a copy of the Complaint, and a copy of this Order and accompanying Memorandum to

the U.S . Marshals Service for immediate service under Fed. R. Civ. P. 4(c).

       7.      All original pleadings and other papers submitted for consideration to the Court in

this case are to be filed with the Clerk of Court. Copies of papers filed in this Court are to be

served upon counsel for all other parties (or directly on any party acting pro se ). Service may be

made by mail. Proof that service has been made is provided by a certificate of service. The

certificate of service should be filed in the case along with the original papers and should show

the day and manner of service. An example of a certificate of service by mail follows:

                       "I, (name), do hereby certify that a true and correct
                       copy of the foregoing (name of pleading or other
                       paper) has been served upon (name(s) of person(s)
                       served) by placing the same in the U.S. mail, properly
                       addressed, this (day) of (month), (year).

                       (Signature)"



                                                  2
          8.    Any request for court action shall be set forth in a motion, properly filed and

served. The parties shall file all motions, including proof of service upon opposing parties, with

the Clerk of Court. The Federal Rules of Civil Procedure and local rules are to be followed .

Templin is specifically directed to comply with Local Civil Rule 7.1 and serve and file a proper

response to all motions within fourteen (14) days. Failure to do so may result in dismissal of this

action.

          9.    Templin is specifically directed to comply with Local Rule 26.l(f) which provides

that " [n]o motion or other application pursuant to the Federal Rules of Civil Procedure governing

discovery or pursuant to this rule shall be made unless it contains a certification of counsel that

the parties, after reasonable effort, are unable to resolve the dispute." Templin shall attempt to

resolve any discovery disputes by contacting defendant' s counsel directly by telephone or

through correspondence.

          10.   No direct communication is to take place with the United States District Judge or

United States Magistrate Judge with regard to this case. All relevant information and papers are

to be directed to the Clerk.

          11.   In the event a summons is returned unexecuted, it is Templin's responsibility to

ask the Clerk of Court to issue an alias summons and to provide the Clerk with the defendant' s

correct address, so service can be made.

          12.   The parties should notify the Clerk's Office when there is an address change.

Failure to do so could result in court orders or other information not being timely delivered,

which could affect the parties' legal rights.




                                                  3
